      Case 1:15-cr-00348-ERK Document 110 Filed 10/15/18 Page 1 of 7 PageID #: 1042


                                     Richard H. Rosenberg
                                             Attorney at Law


     217 Broadway                                                                           Tel: 212-586-3838
       Suite 707                                                                            Fax: 212-962-5037
New York, New York 10007                                                                 richrosenberg@msn.com
                                                                   October 15,2018



      Hon. Edward R. Korman
      United States District Court
      Eastern District of New York
      United States Courthouse
      225 Cadman Plaza East
      Brooklyn, New York 11201

                                 Rc: United States v. Odilon Martinez-Rojas
                                           15 Cr. 348 (SI) (ERK)

      Dear Judge Korman:

              Please accept this letter and the annexed exhibits as defendant Odilon Martinez-Rojas'
      (hereinafter, at times, "Odilon") sentencing memorandum. Mr. Martinez-Rojas is scheduled to be
      sentenced on October 24, 2018 following his guilty pleas to counts one and twenty-three of the
      indictment charging him with violations of 18 U.S.C. §§ 1962 ( c ) (Racketeering) and 1591 (a)
      (participation in a sex trafficking conspiracy).

              As part of the defendant's plea Mr. Martinez-Rojas admitted guilt with respect to
       Racketeering Acts 3(a) and 11 (a). Racketeering Act 3(a) charged the defendant with sex trafficking
      victim Jane Doe #1 in 2004-2006 along with Jovan Rendon-Reyes and his brother, Severiano
      Martinez-Rojas in the Eastern District ofNew York and elsewhere. Racketeering Act 11 (a) charged
      the defendant with sex trafficking victim Jane Doe #9 between 2010 and 2014, along with his brother
      Severiano, in the Northern District of Georgia and elsewhere.

             As alleged in the indictment this was a multi-state conspiracy involving in addition to New
      York, Texas, Alabama, Georgia, Arizona and "elsewhere" that took place over the years 2004-2015.
      This indictment covers a number of different victims of crimes perpetrated by members of this
      family organization. One ofthe victims in this case was a victim in the Georgia case as well (Jane
      Doe #4).

             Odilon Martinez-Rojas is currently serving a sentence of 262 months that was imposed in
      the Northern District of Georgia on January 21,2015 (13 Cr. 128) based on his guilty pleas to the
      six counts in which he was named, charging him with conspiracy, along with his brother Severiano
Case 1:15-cr-00348-ERK Document 110 Filed 10/15/18 Page 2 of 7 PageID #: 1043
Case 1:15-cr-00348-ERK Document 110 Filed 10/15/18 Page 3 of 7 PageID #: 1044
Case 1:15-cr-00348-ERK Document 110 Filed 10/15/18 Page 4 of 7 PageID #: 1045
Case 1:15-cr-00348-ERK Document 110 Filed 10/15/18 Page 5 of 7 PageID #: 1046
Case 1:15-cr-00348-ERK Document 110 Filed 10/15/18 Page 6 of 7 PageID #: 1047
Case 1:15-cr-00348-ERK Document 110 Filed 10/15/18 Page 7 of 7 PageID #: 1048
